
	
		I
		111th CONGRESS
		1st Session
		H. R. 1963
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Rangel (for
			 himself, Mr. Filner, and
			 Ms. Herseth Sandlin) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to ensure that
		  members of the Armed Forces who are being separated from active duty receive
		  comprehensive employment assistance, job training assistance, and other
		  transitional services, to require that such members receive a psychological
		  evaluation in addition to the physical examination they receive as part of
		  their separation from active duty, and for other purposes.
	
	
		1.Participation required in
			 Department of Labor transition assistance program for members of the Armed
			 Forces being discharged, released, or retired
			(a)Inclusion in
			 preseparation counselingSection 1142(a) of title 10, United States
			 Code, is amended by striking paragraph (2) and inserting the following new
			 paragraph:
				
					(2)The Secretary concerned shall require
				members under the jurisdiction of the Secretary who are undergoing
				preseparation counseling to participate in the employment assistance, job
				training assistance, and other transitional services provided to members and
				their spouses pursuant section 1144 of this
				title.
					.
			(b)Modification of
			 employment assistance programSection 1144 of such title is
			 amended—
				(1)by striking
			 subsection (c) and inserting the following new subsection:
					
						(c)Participation
				required(1)The Secretary of Defense and the Secretary
				of Homeland Security shall require members of the armed forces eligible for
				preseparation counseling under section 1142(a) of this title to participate in
				the program carried out under this section.
							(2)At a minimum, the member shall be
				required to participate in the following elements of the program:
								(A)Instruction in resume preparation.
								(B)Employment search techniques.
								(C)Translation of military and other
				skill sets to civilian employment requirements.
								(D)Employment interview
				techniques.
								;
				and
				(2)in subsection
			 (d)—
					(A)by redesignating
			 paragraphs (1) through (6) as subparagraphs (A) through (F), respectively;
			 and
					(B)by striking
			 In carrying out the program established under this section,  and
			 inserting the following:
						
							(1)The Secretaries shall assign a counselor or
				caseworker to each member participating in the program established under this
				section to evaluate the individual needs of the member and to ensure that the
				program is tailored to meet those needs.
							(2)In carrying out the
				program,
							.
					2.Psychological
			 evaluation required for separating members of the Armed ForcesSection 1145(a) of title 10, United States
			 Code, is amended—
			(1)in paragraph (4)(A)—
				(A)by inserting
			 and a psychological evaluation after a physical
			 examination; and
				(B)by inserting
			 and psychological evaluation after The physical
			 examination; and
				(2)in paragraph
			 (5)(A)—
				(A)by striking
			 medical examination and inserting physical examination or
			 psychological evaluation; and
				(B)by inserting or evaluation
			 after the examination.
				
